United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1500
                                   ___________

George Gadd,                           *
                                       *
              Appellant,               *
                                       * Appeal from the United States
                                       * District Court for the
                                       * Eastern District of Arkansas.
       v.                              *
                                       * [UNPUBLISHED]
United States of America; Eric H.      *
Holder, Jr., Attorney General,         *
United States Department of            *
Justice; Michele M. Leonhart,          *
Acting Administrator, Drug             *
Enforcement Administration,            *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: August 30, 2010
                                Filed: September 3, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       George Gadd appeals the district court’s1 adverse grant of summary judgment
in his civil action. In his complaint, as subsequently amended, Gadd asserted claims


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
of failure to accommodate a disability, and retaliation, under the Rehabilitation Act
of 1973, 29 U.S.C. §§ 701, 791, and 794; failure to maintain records, improper
disclosure of medical records, and failure to produce records upon request, under the
Right to Privacy Act, 5 U.S.C. § 552a; and failure to produce records, under the
Freedom of Information Act (FOIA). On appeal, Gadd argues that the district court
erred in granting summary judgment, and he challenges the court’s denial of his
motions to reconsider and for recusal, and its handling of the record and his discovery-
related requests.

        After careful de novo review, viewing the evidence and all fair inferences from
it in the light most favorable to Gadd, see Buboltz v. Residential Advantages, Inc., 523
F.3d 864, 867-68 (8th Cir. 2008), we conclude that summary judgment was proper.
In addition, we conclude that the district court did not abuse its discretion in denying
Gadd’s motion to reconsider, see Christensen v. Qwest Pension Plan, 462 F.3d 913,
920 (8th Cir. 2006) (standard of review for Fed. R. Civ. P. 59(e) motion); Arnold v.
Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of review for Fed. R. Civ. P. 60(b)
motion), in denying his recusal motion, see Neal v. Wilson, 112 F.3d 351, 357 & n.6
(8th Cir. 1997) (disapproving decision to wait until district judge had issued
unfavorable ruling before moving for recusal), in maintaining certain record
documents under seal, cf. Meyer Goldberg, Inc. v. Fisher Foods, Inc., 823 F.2d 159,
161 (6th Cir. 1987) (request to lift or modify order sealing documents is left to sound
discretion of trial court), or in handling discovery-related matters, see Sheets v.
Butera, 389 F.3d 772, 780 (8th Cir. 2004) (review of discovery rulings is very
deferential; rulings generally will not be overturned absent gross abuse of discretion
resulting in fundamental unfairness).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-